COURT
OF APPEALS
                                                SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
                                                 NO. 2-10-197-CR
 
KEVIN
TROY TURNER                                                                      APPELLANT
                                                             V.
THE STATE OF TEXAS                                                                             STATE
                                                        ----------
          FROM COUNTY CRIMINAL COURT NO. 10 OF TARRANT COUNTY
                                                        ----------
                           MEMORANDUM OPINION[1]
AND JUDGMENT
----------
We
have considered appellant=s AMotion
To Dismiss Appeal@ as well as his statement on
the record below that he wishes to dismiss his notice of appeal.  Considered in conjunction with the record
below, the motion substantially complies with rule 42.2(a) of the rules of
appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See Tex. R. App. P. 42.2(a), 43.2(f).
                                                                   PER CURIAM
PANEL: DAUPHINOT, GARDNER,
and WALKER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: August 5,
2010




[1]See Tex. R. App. P. 47.4.